Case 2:20-cv-06576-JLS-PLA Document 22 Filed 08/17/21 Page 1 of 1 Page ID #:1088




    1
    2                                                                   JS-6
    3
    4
                             UNITED STATES DISTRICT COURT
    5
                            CENTRAL DISTRICT OF CALIFORNIA
    6                             WESTERN DIVISION
    7
    8   DANIEL PEREZ, JR.,                      )     Case No. 2:20-cv-06576-JLS-PLA
    9                                           )
              Plaintiff,                        )     JUDGMENT FOR VOLUNTARY
   10
                                                )     REMAND PURSUANT TO
   11             v.                            )     SENTENCE FOUR OF 42 U.S.C. §
   12
        KILOLO KIJAKAZI,                        )     405(g)
        Acting Commissioner of Social           )
   13   Security,                               )
   14                                           )
               Defendant.                       )
   15                                           )
   16
   17         The Court having approved the parties’ Stipulation to Voluntary Remand
   18   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
   19   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
   20   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
   21   DECREED that the above-captioned action is remanded to the Commissioner of
   22   Social Security for further proceedings consistent with the Stipulation to Remand.
   23
   24         IT IS SO ORDERED.
   25
   26
   27   Dated: August 17, 2021     __________________________________________
                                       HONORABLE JOSEPHINE L. STATON
   28
                                        UNITED STATES DISTRICT JUDGE


                                                -1-
